UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):July 19, 2012 ORBITAL SCIENCES CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 1-14279 06-1209561 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 45101 Warp Drive, Dulles, Virginia20166 (Address of Principal Executive Offices) Registrant’s telephone number, including area code:(703) 406-5000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On July 19, 2012, Orbital Sciences Corporation announced its consolidated financial results for the second quarter 2012.A copy of the company’s press release is furnished herewith as Exhibit 99.1. The information contained in this Item 2.02 and in Exhibit 99.1, shall not be deemed “filed” with the Securities and Exchange Commission nor incorporated by reference in any registration statement filed by the Company under the Securities Act of 1933, as amended. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Orbital Sciences Corporation Earnings Press Release dated July 19, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORBITAL SCIENCES CORPORATION (Registrant) Date:July 19, 2012 By: ­­­­­/s/ Garrett E. Pierce Garrett E. Pierce Vice Chairman and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Orbital Sciences Corporation Earnings Press Release dated July 19, 2012.
